It is ORDERED that the State's motion for reconsideration is granted; and it is further
ORDERED that the State's petition for certification of the judgment in A-002530-16 is granted; and it is further
ORDERED that the State may serve and file a supplemental brief on or before February 5, 2019, and defendant may serve and file a supplemental brief forty-five (45) days after the filing of the State's supplemental submission, or, if the State declines to file such a submission, on or before March 22, 2019.